 1      WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9 United States of America,                             No. 17-4313PO-001-PCT-CDV
10                          Plaintiff,                   ORDER
11 v.
12 Jason Matthew Henke,
13                          Defendant.
14
15             The defendant appeared in court with counsel. The defendant's probable cause
16      hearing was waived and the detention hearing was held on the record including a proffer
17      by defense counsel. The Court finds probable cause to believe the defendant violated the
18      terms of his supervised probation as alleged in the petition. The Court further finds,
19      pursuant to Rule 32.1(a)(6), that defendant has failed to show by clear and convincing
20      evidence that he is not a flight risk or a danger.
21             IT IS HEREBY ORDERED that the defendant shall be bound over for further
22      proceedings on the petition to revoke his supervised probation.
23             IT IS FURTHER ORDERED that the defendant is detained as flight risk and danger,
24      pending further revocation proceedings.
25             Dated this 1st day of July, 2019.
26
27
28
